                          IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION


UNITED STATES OF AMERICA                           §
                                                   §
                                                   § CASE NUMBER 6:18-CR-62
v.                                                 §
                                                   §
                                                   §
STEVEN MICHAEL RODRIGUEZ (1)                       §
                                                   §


                    ORDER ADOPTING MAGISTRATE JUDGE=S FINDINGS
                    OF FACT AND RECOMMENDATION ON GUILTY PLEA


       On this day, the Court considered the Findings of Fact and Recommendation of United States

Magistrate Judge K. Nicole Mitchell regarding Defendant=s plea of guilty to Count 4 of the Indictment

charging Defendant with a violation of 18 U.S.C. § 922(g)(1)—Felon in Possession of Firearm or

Ammunition.

       Having conducted a proceeding in the form and manner prescribed by FED. R. CRIM P. 11, the

Magistrate Judge recommends that the Court accept Defendant=s guilty plea. The parties waived their

right to file objections to the Findings of Fact and Recommendation. The Court is of the opinion that the

Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United States

Magistrate Judge, filed on April 8, 2019, are hereby ADOPTED.

       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the Court.

Further, the plea agreement is approved by the Court, conditioned upon a review of the presentence report.




                                                    1
      It is finally ORDERED that, pursuant to Defendant=s plea agreement, the Court finds Defendant,

Steven Michael Rodriguez, GUILTY of Count 4 of the Indictment in the above-numbered cause and

enters a JUDGMENT OF GUILTY against Defendant as to Count 4 of the Indictment.

       So ORDERED and SIGNED this 9th         day of April, 2019.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE




                                                2
